Citation Nr: 1113936	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a disability evaluation in excess of 40 percent for degenerative joint disease of the cervical spine.  

3.  Entitlement to a disability evaluation in excess of 30 percent for degenerative joint disease of the right knee.  

4.  Entitlement to a disability evaluation in excess of 30 percent for degenerative joint disease, status post revision of left knee arthroplasty with well-healed, noncompensable scarring.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for ischemic heart disease.  

6.  Entitlement to special monthly compensation based on aid and attendance/housebound.  
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

During the pendency of the Veteran's claim, he was represented by Disabled American Veterans.  However, in November 2010, the Veteran revoked this representation in writing.  The Veteran has now proceeded without representation.  

The issue of entitlement to a disability evaluation in excess of 30 percent for degenerative joint disease of the right knee, entitlement to special monthly compensation based on aid and attendance/housebound, and entitlement to an initial disability evaluation in excess of 10 percent for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is regulated through insulin, restricted diet and restricted activity.  

2.  The Veteran's degenerative joint disease of the cervical spine is manifested by limited motion and pain; it is not manifested by any incapacitating episodes or ankylosis.  

3.  The Veteran's cervical spine disability results in mild radiculopathy of the upper extremities, bilaterally, evidenced by pain and slightly decreased muscle strength.  

4.  The Veteran's left knee disability is manifested by pain, limited motion, and weakness; it is not manifested by ankylosis, extension limited to 30 degrees or more, nonunion of the tibia and fibula, or chronic residuals consisting of severe painful motion or weakness.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, 4.124a, Diagnostic Codes 6066, 7913, and 8520 (2010).

2.  The Veteran's degenerative joint disease of the cervical spine is more appropriately rated as 30 percent disabling based on limitation of motion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).

3.  The criteria for establishing entitlement to a separate disability evaluation of 20 percent for cervical radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8510 (2010).

4.  The criteria for establishing entitlement to a separate disability evaluation of 20 percent for cervical radiculopathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8510 (2010).

5.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5055, 5260-61 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in letters dated April 2007 and May 2007, and these letters were sent to the Veteran prior to the initial adjudication of the claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in April 2007 and December 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Diabetes Mellitus

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected diabetes mellitus.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that a disability evaluation of 40 percent is warranted for the Veteran's diabetes mellitus.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For historical purposes, the Veteran was originally granted service connection for diabetes mellitus in a March 2002 rating decision.  A 20 percent disability evaluation was assigned under Diagnostic Code 7913, effective as of June 20, 2001.  In February 2007, VA received the Veteran's claim seeking entitlement to an increased disability evaluation.  This claim was denied by the RO in September 2007 and the Veteran submitted a timely notice of disagreement to this denial in September 2007.  This denial was affirmed by the RO in January 2008, and in March 2008, the Veteran appealed this decision to the Board.  

The Veteran was afforded a VA examination for his diabetes mellitus in April 2007.  The Veteran was noted to have no current symptomatology related to his diabetes mellitus with no history of ketoacidosis or hypoglycemic reactions.  The Veteran was also noted to have no restricted activities related to diabetic control.  Rather, it was noted that the Veteran's diabetes mellitus type II was controlled through insulin therapy.  

Subsequent VA outpatient treatment records demonstrate that the Veteran continued to seek treatment for his diabetes mellitus.  According to an October 2007 treatment record, the Veteran suffered from diabetes that required regulation of activity in addition to insulin and proper diet.  A January 2008 treatment record also indicated that the Veteran's diabetes had worsened because he was unable to maintain his regulated activities protocol which had been helping with his blood sugar.  

The Veteran was afforded an additional VA examination for his diabetes mellitus in December 2009.  During the examination, it was noted that the Veteran had no present symptoms and that he did not suffer from ketoacidosis or hypoglycemic reactions.  It was also noted that the Veteran was treating his diabetes mellitus with insulin and that he did not have activity restrictions specifically related to fragile diabetic control.  

Having considered all of the above evidence, the Board finds that the Veteran is entitled to a disability evaluation of 40 percent for his diabetes mellitus.  Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  38 C.F.R. § 4.119.  According to VA treatment records from 2007 and 2008, the Veteran's diabetes mellitus required restricted activities as part of his treatment.  The fact that this was overlooked by the VA examiners of record is immaterial.  As such, a 40 percent disability evaluation is granted.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the next-higher disability evaluation of 60 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycaemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.  According to the April 2007 and December 2009 VA examiners, the Veteran did not suffer from episodes of ketoacidosis or hypoglycaemic reactions.  There is also no evidence of the Veteran requiring hospitalization for his diabetes mellitus and the Veteran has not alleged that this has occurred.  As such, the preponderance of the evidence of record demonstrates that a higher disability evaluation of 60 percent is not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that he is entitled to a disability evaluation of 40 percent for his diabetes mellitus.  The claim is granted.  


Cervical Spine Disability

The Veteran contends that he is entitled to a disability evaluation in excess of 40 percent for his degenerative joint disease of the cervical spine.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability is more appropriately rated as 30 percent disabling based on limitation of motion.  However, the evidence of record does establish that the Veteran is entitled to separate disability evaluations of 20 percent for cervical radiculopathy of the upper extremities bilaterally.  

For historical purposes, the Veteran was originally granted service connection for a cervical spine disability in an April 1975 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 5290, effective as of August 22, 1974.  The Veteran's disability evaluation was increased to 10 percent in a March 1986 decision, effective as of January 16, 1986, and to 20 percent in a November 1996 decision, effective as of August 21, 1996.  The Veteran's disability evaluation was last increased to 40 percent in a March 1999 rating decision, effective as of June 15, 1998.  In February 2007, VA received the Veteran's claim seeking entitlement to an increased disability evaluation.  This claim was denied by the RO in September 2007 and the Veteran submitted a timely notice of disagreement to this denial in September 2007.  This denial was affirmed by the RO in January 2008, and in March 2008, the Veteran appealed this decision to the Board.  

In a January 2010 rating decision, the RO issued another rating decision that again continued the Veteran's previously assigned disability evaluation of 40 percent based on Diagnostic Code 5243, which is used for rating intervertebral disc syndrome.  The RO noted that a disability which had been continuously rated at or above any evaluation for 20 or more years could not be reduced except upon a showing that such rating was based on fraud.  However, this regulation is not relevant to the Veteran's claim.  See 38 C.F.R. § 3.951.  The Veteran was assigned the 40 percent disability evaluation in March 1999, effective as of June 1998.  Therefore, this disability evaluation has been in effect for far less than 20 years.  As will be discussed in detail below, the evidence demonstrates that the Veteran's cervical spine disability is more appropriately rated as 30 percent disabling based on limitation of motion, as there is no evidence of ankylosis or incapacitating episodes to warrant the assignment of a 40 percent disability evaluation.  

The Veteran was afforded a VA examination of the cervical spine in April 2007.  The Veteran reported having pain in the neck with tingling and numbness in both hands.  There were no incapacitating episodes noted in the previous 12 months, but the Veteran did describe infrequent flare-ups of increased pain lasting 10 to 14 days.  Examination of the cervical spine revealed flexion to 25 degrees, extension to 15 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 60 degrees.  Pain was noted at the extremes of all ranges of motion, but there was no additional loss of motion upon repetition due to pain, fatigue, weakness, or incoordination.  A December 2005 Nerve Conduction Velocity (NCV) test and an electromyograph (EMG) were reviewed and noted to reveal very mild chronic cervical radiculopathies at multiple levels with normal ulnar and radial nerves bilaterally.  X-rays revealed a reversal of the normal cervical lordosis with severe C5-6 and C6-7 disc space narrowing.  There was also associated uncle vertebral and facet hypertrophy throughout.  The Veteran was diagnosed with degenerative changes of the cervical spine.  

The Veteran was afforded an additional VA examination of the cervical spine in December 2009.  The Veteran reported a worsening of his cervical spine pain and stiffness since his last VA examination.  The Veteran also reported pain that radiated into his upper extremities.  The examiner concluded that this disability had no significant effects on the Veteran's occupation and that there were no incapacitating episodes in the previous 12 months.  Examination revealed flexion of the cervical spine to 5 degrees and extension to 5 degrees.  The examiner indicated observing poor effort on the part of the Veteran during this examination.  There was also bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 60 degrees.  The Veteran reported pain on the extremes of all ranges of motion but there was no additional limitation following repetition.  X-rays revealed stable cervical spondylosis with degenerative disc and joint disease.  The examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the cervical spine.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to his currently assigned 40 percent disability evaluation.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note 1.  According to the Veteran's April 2007 and December 2009 VA examinations, he did not suffer from any incapacitating episodes as a result of his cervical spine disability in the previous 12 months.  The Veteran has not offered any testimony or statements to suggest that he has suffered from any incapacitating episodes since this time either.  Therefore, it would be inappropriate to continue the Veteran's 40 percent disability evaluation under Diagnostic Code 5243, based on incapacitating episodes.  

Rather, when affording the Veteran the full benefit of the doubt, he is more appropriately rated as 30 percent disabled under the General Rating Formula for Diseases and Injuries of the Spine.  Under this Formula, a 30 percent disability evaluation is warranted when there is forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  According to the December 2009 VA examiner, the Veteran had forward flexion of the cervical spine to 5 degrees.  The Board recognizes that the examiner concluded that the Veteran exhibited poor effort during the examination.  However, when giving the Veteran the full benefit of the doubt, it would appear that his motion was at least limited to 15 degrees or less.  As such, a 30 percent disability evaluation is warranted based on limitation of motion of the cervical spine.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his cervical spine disability based on limitation of motion.  The next-higher disability evaluation of 40 percent is warranted when there is evidence of unfavorable ankylosis of the entire cervical spine.  Id.  Note (5) to 38 C.F.R. § 4.71a defines ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Both VA examinations of record clearly demonstrate that the Veteran is capable of moving the cervical spine, demonstrating that he does not suffer from unfavorable or favorable ankylosis of the cervical spine.  As such, a higher disability evaluation is not permitted under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation.  During his November 2010 hearing, the Veteran testified to limitation of motion and pain.  However, the already assigned 30 percent disability sufficiently compensates a Veteran with pain and limitation of motion.  

The Board stresses that while it appears that the Veteran has been assigned a lower disability evaluation in this case, the decision of the Board is actually beneficial to the Veteran.  According to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the rater is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  This note does not appear to apply to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

According to the April 2007 VA examination report, the Veteran was seen for a neurology consultation in December 2005 with complaints of neck pain radiating to both shoulders.  NCV and EMG testing confirmed that the Veteran suffered from very mild chronic cervical radiculopathies at multiple levels.  However, the ulnar and radial nerves were found to be normal bilaterally.  The Veteran again reported radiating pain down his upper extremities upon examination in December 2009.  Examination revealed normal sensation, muscle tone and reflexes bilaterally.  There was slightly diminished muscle strength (found to be four out of five).  The Veteran also reported muscle spasms of the neck and midback and shoulder pain during his November 2009 Aid and Attendance examination.  Finally, during his November 2010 hearing, the Veteran testified to shooting pain that would radiate into his upper extremities.  

The above evidence demonstrates that the Veteran is entitled to service connection for radiculopathy of the upper extremities, bilaterally.  Under Diagnostic Code 8510, mild incomplete paralysis of the peripheral nerves of the upper radicular group (fifth and sixth cervicals) is rated as 20 percent disabling.  According to the December 2005 EMG, the Veteran had very mild chronic cervical radiculopathies, mainly at the C5 and C6 levels.  The only symptoms found upon examination in December 2009 were subjective complaints of pain and mildly diminished muscular strength.  Therefore, the Veteran's radiculopathy of the upper extremities is most appropriately characterized as mild at this point in time, and as such, separate disability ratings of 20 percent are assigned for the Veteran's cervical radiculopathy of the upper extremities, bilaterally.  

The Board has considered whether the Veteran's overall symptomatology presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, there is no evidence of hospitalization or occupational impairment above and beyond that contemplated by a 40 percent disability evaluation.  Furthermore, the diagnostic criteria allow for a higher disability evaluation upon worsening of the Veteran's symptomatology.  As such, the rating criteria reasonably describe the Veteran's disability, and referral for extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's cervical spine symptomatology has been no more than 30 percent disabling at any time during the pendency of this claim and his radiculopathy has been best characterized as "mild" throughout the pendency of this claim.  As such, staged ratings are not warranted.  

In summary, the Board finds that the Veteran's cervical spine disability is more appropriately rated as 30 percent disabling under the General Formula for Rating Diseases and Injuries of the Spine.  By rating the Veteran as 30 percent disabled under this Formula, rather than as 40 percent disabled under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran is also able to receive separate disability evaluations of 20 percent for mild radiculopathy of the bilateral upper extremities.  Therefore, the overall decision has been favorable to the Veteran.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's disability is more appropriately rated as 30 percent disabling based on limitation of motion, and the claim of entitlement to a higher disability evaluation must be denied.  Nonetheless, having afforded the Veteran the full benefit of the doubt, the Board finds that separate disability ratings of 20 percent are warranted for mild cervical radiculopathy of the left and right upper extremities.  

Left Knee

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for degenerative joint disease, status post revision of left knee arthroplasty with well-healed, noncompensable scarring (hereinafter "a left knee disability").  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's left knee disability has not been more than 30 percent disabling at any time during the pendency of his claim.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted service connection for a left knee disability in a July 1979 rating decision.  A 20 percent disability evaluation was assigned under Diagnostic Code 5257, effective as of August 25, 1978.  In an October 1981 decision, the Veteran's disability evaluation was increased to 30 percent, effective as of July 1, 1981.  In February 2007, VA received the Veteran's most recent claim for an increased disability evaluation.  This claim was denied by the RO in a September 2007 decision, and the Veteran submitted a timely notice of disagreement to this denial in September 2007.  This denial was affirmed by the RO in January 2008 and the Veteran appealed this denial to the Board in March 2008.  

According to a June 2006 orthopedic surgery consultation report, the Veteran's left knee pain had worsened since his previous total knee arthroscopy (TKA).  The Veteran also described buckling and instability but denied locking.   It was noted that the Veteran had his knee scoped once and an arthrotomy and that he had a medial meniscectomy in the past.  Left knee range of motion was flexion to 115 degrees and extension to 0 degrees.  There was a small effusion and he had negative drawers and Lachman's with good medial and lateral stability.  X-rays indicated that the Veteran's TKA components were in good alignment without sign of loosening or infection.  

The Veteran was afforded a VA examination in April 2007.  It was noted that the Veteran had a total left knee replacement in July 1998 with good results.  However, the Veteran was reporting chronic left knee pain at this time, and it was noted that he required a cane for assistance with ambulation and a wheelchair for long distances.  The Veteran was noted to have chronic flare-ups with daily variation in symptoms and his disability resulted in decreased endurance for prolonged weight bearing and pain.  Examination revealed a well-healed surgical scar with no pain, tenderness, adherence to underlying tissue, history of ulceration or breakdown, disfigurement or functional limitation.  There was no tenderness or effusion of the knee joint itself, and range of motion testing revealed flexion to 110 degrees and extension to 0 degrees.  Pain was noted upon motion but there was no additional limitation of motion following repetition.  The Veteran was diagnosed as status post total left knee arthroplasty with intact hardware.  This condition was found to be severely limiting for the Veteran's activities of daily living.  

In June 2009, the Veteran underwent a surgical operation of the left knee because of a failed tibial poly component of the left total knee.  Following this operation, the Veteran was found to have extension to 60 degrees but he was lacking extension.  In August 2009, he was noted to be doing well since the June 2009 operation.  The Veteran reported that his knee felt more stable but that he did have some symptoms of buckling off and on.  The examining physician concluded that clinically, the Veteran's left knee was a lot more stable than it had been.  There was some minimal patellar crepitus noted.  A November 2009 treatment record indicates that the Veteran was doing okay with his left TKA except that he had some pain on the lateral aspect and some patellar crepitus.  It was again noted that the knee was very stable compared to what it was.  A subsequent treatment record from December 2009 noted that the Veteran had a lot of knee pain over the past year, but after having a correction to his knee replacement in June 2009, he was doing much better.  This conclusion appears to be supported by a January 2010 VA treatment record in which the Veteran reported still being able to exercise, walking every day, and that he was going on a Hawaiian cruise.  

The Veteran was afforded a VA examination in November 2009 for the purpose of determining whether he was eligible for Aid and Attendance benefits.  Examination revealed the Veteran to have a slight limp of the left leg.  It was noted that he used a cane to assist with ambulation.  It was also noted that the Veteran was capable of leaving the home as he desired.  He was diagnosed with degenerative joint disease of the left knee status post arthroplasty revision in June 2009.  

The Veteran was also afforded a VA examination of the knee in December 2009 to determine the current level of severity of his symptomatology.  The Veteran reported pain and weakness in the left knee.  No flare-ups were reported by the Veteran.  There were also no reported symptoms related to the Veteran's left knee scarring.  Examination revealed an impaired gait as the Veteran ambulated with a cane and a left leg limp.  There was generalized joint enlargement due to TKA but no quadriceps atrophy or tenderness.  Effusion was noted upon examination.  Flexion of the left knee was found to be to 130 degrees and extension was to 10 degrees.  The Veteran reported pain on the extremes of motion with the left knee with no additional limitation following repetition.  Subluxation and instability testing were not performed due to the Veteran's TKA.  X-rays revealed a TKA that was in near-anatomic alignment without perprosthetic lucencies.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent at any time for his left knee disability.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, the highest available disability evaluation of 30 percent will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

According to the June 2006 surgical report, the Veteran had flexion to 115 degrees and extension to 0 degrees.  The April 2007 VA examiner found the Veteran to have flexion to 110 degrees and extension to 0 degrees.  Finally, according to the Veteran's most recent VA examination of December 2009, the he had flexion of the left knee to 130 degrees and extension to 10 degrees, demonstrating that he is not entitled to a higher disability evaluation for limitation of motion.  

The Board notes that the Veteran testified in November 2010 that range of motion measurements were not actually taken in June 2006 and that the physician simply filled in made up numbers.  The Veteran also testified that the April 2007 VA examiner also failed to perform any range of motion testing but instead copied the measurements found in June 2006.  While the Board has considered this testimony, it does not find it to be credible.  The June 2006 examining physician did not simply right down measurements, but noted that upon testing, the hip moved freely with no complaints of subjective discomfort from the Veteran.  This assessment by the June 2006 physician does not support the assertion that he simply made up arbitrary figures to complete a form.  Furthermore, the April 2007 VA examiner concluded that the Veteran had flexion to 110 degrees, rather than the 115 degrees found upon evaluation in June 2006.  The fact that these numbers are different contradicts the assertion that the April 2007 VA examiner merely copied numbers made up in 2006.  

Therefore, the Board does not find the above assertions to be credible.  Nonetheless, even if the Veteran's assertions were taken to be accurate, he was still found to have flexion to 130 degrees and extension to 10 degrees in December 2009, demonstrating that he did not have a compensable amount of limited motion.  The Veteran also noted during his hearing that he brought his wife along to provide testimony corroborating his claim that he did not receive any examinations.  However, a review of the hearing transcript reveals that she actually provided no testimony regarding this matter.  

Under Diagnostic Code 5055, which the Veteran is currently rated under, a higher disability evaluation of 60 percent is warranted for a knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  According to the Veteran's April 2007 VA examination, the Veteran did not experience pain until the extremes of motion.  This same finding was made upon examination in December 2009.  Also, both examiners concluded that there was no additional limitation of motion due to pain, weakness, or other symptomatology upon repetition.  The November 2009 VA examiner also concluded that the Veteran was capable of leaving his house as he desired.  Finally, a January 2010 VA outpatient treatment record noted that the Veteran was still able to exercise, he walked every day, and he was preparing to embark on a Hawaiian cruise.  This evidence, considered as a whole, suggests that the Veteran's left knee disability is not manifested by "severe" painful motion or weakness.  

The Board has also considered whether a higher disability evaluation may be available for subluxation or instability of the knee.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, the highest available disability evaluation of 30 percent is warranted when there is evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2008).  Therefore, since a 30 percent disability evaluation is the highest evaluation warranted under Diagnostic Code 5257, a higher disability evaluation is not warranted.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher disability rating in this case.  However, the only other diagnostic codes that would permit a disability evaluation in excess of 30 percent are Diagnostic Codes 5256 and 5262.  Under Diagnostic Code 5256, higher disability evaluations are warranted when there is evidence of ankylosis of the knee.  38 C.F.R. §4.71a.  However, since the Veteran has maintained a significant range of motion of the left knee, the evidence demonstrates that he does not suffer from ankylosis.  Also, under Diagnostic Code 5262, a higher evaluation is warranted for nonunion of the tibia and fibula.  There is no evidence of record to suggest that the Veteran suffers from this symptomatology.  As such, there are no other applicable diagnostic codes that would permit a higher disability evaluation in this case.  

The Board has again considered whether the Veteran's overall symptomatology presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, there is no evidence of frequent hospitalization or occupational impairment above and beyond that contemplated by a 30 percent disability evaluation.  Furthermore, the diagnostic criteria allow for a higher disability evaluation upon worsening of the Veteran's symptomatology.  As such, the rating criteria reasonably describe the Veteran's disability, and referral for extraschedular consideration is not warranted.  

As a final matter, the Board notes that while the Veteran has exhibited symptomatology of pain, limited motion, and instability, separate disability evaluations are not permitted in this case.  The rating criteria of Diagnostic Code 5055 specifically consider symptomatology of pain, weakness and limitation of motion when assigning a disability evaluation.  As such, to provide separate disability ratings for the same symptomatology would amount to pyramiding.  This practice is forbidden under 38 C.F.R. § 4.14.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has been no more than 30 percent disabling at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for a left knee disability must be denied.












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability evaluation of 40 percent for diabetes mellitus is granted.  

The Veteran's cervical spine disability is more appropriately rated as 30 percent disabling based on limitation of motion, and the claim of entitlement to a higher disability evaluation for degenerative joint disease of the cervical spine is denied.  

Entitlement to a separate disability evaluation of 20 percent for cervical radiculopathy of the right upper extremity is granted.  

Entitlement to a separate disability evaluation of 20 percent for cervical radiculopathy of the left upper extremity is granted.  

Entitlement to a disability evaluation in excess of 30 percent for degenerative joint disease, status post revision of left knee arthroplasty with well-healed, noncompensable scarring is denied.  


REMAND

Right Knee

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for his degenerative joint disease of the right knee.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

During his November 2010 hearing, the Veteran testified that he was to undergo a total knee arthroplasty (TKA) on March 10, 2011.  An October 2009 VA outpatient treatment record confirms that the Veteran was in need of a right TKA.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The fact that the Veteran has potentially undergone a right TKA clearly demonstrates a material change in the Veteran's overall disability.  As such, a new VA examination is necessary before appellate review may proceed on this matter.  

Additional Issues

During his November 2010 hearing, the Veteran indicated that he was in disagreement with the January 2010 rating decision denying his claim of entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran also indicated that he was in disagreement with the decision reached regarding his ischemic heart disease.  The January 2010 rating decision granted entitlement to service connection for this disability and assigned a 10 percent disability evaluation.  As such, it would appear that the Veteran is in disagreement with the assigned rating.  The RO has not yet had the opportunity to provide the Veteran with a Statement of the Case (SOC) regarding these issues.  The Board must remand this matter for issuance of a SOC.  Manlincon v. West, 12, Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  VA outpatient treatment records prepared since April 2010 should be obtained and incorporated into the Veteran's claims file.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of disability associated with his right knee.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should set forth all orthopedic symptomatology associated with the Veteran's right knee disorder, including loss of range of motion during flare-ups.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss or any additional loss of range of motion due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3.  The RO/AMC should issue the Veteran and his representative (if any) a statement of the case on the issues of entitlement to special monthly compensation based on aid and attendance/housebound and entitlement to an initial disability evaluation in excess of 10 percent for ischemic heart disease.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claims will thereafter be subject to appellate review only if the appeal has been properly perfected.

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


